Exhibit 10.32

Marathon Oil Corporation

Executive Tax, Estate, and Financial Planning Program

Amended and Restated Effective January 1, 2009

 

I. Introduction

Marathon Oil Corporation established the Marathon Oil Corporation Executive Tax,
Estate, and Financial Planning Program (the “Program”), effective July 1, 2002,
to assist eligible executive officers in obtaining professional advice for
personal tax, estate, and financial planning matters. The Corporation hereby
amends and restates the Program effective January 1, 2009.

 

II. Definitions

As used herein, the terms set forth below shall have the following respective
meanings:

“Corporation” means Marathon Oil Corporation, a Delaware corporation, or any
successor thereto.

“Covered Service” means a tax, financial planning, or estate planning service
that is eligible for reimbursement by the Corporation pursuant to Section V,
below.

“Dependent Child” means an unmarried dependent child of the Executive Officer
who is eligible for coverage under the Health Plan of Marathon Oil Company, the
Speedway SuperAmerica LLC Health Plan, or the health plan of a subsidiary or
affiliate of the Corporation, as applicable.

“Executive Officer” means a means (i) an officer of the Corporation in
compensation grade 19 and above, (ii) an officer of a subsidiary or affiliate of
the Corporation, including Speedway SuperAmerica LLC, in compensation grade 19
and above or (iii) a Vice President and above if recommended by the Vice
President of Human Resources of the Corporation and approved by the President of
the Corporation.

“Retirement” means termination on or after the time at which the Executive
Officer is eligible for retirement under the Retirement Plan of Marathon Oil
Company or the Marathon Petroleum Company LLC Retirement Plan, as applicable, or
if the Executive Officer does not participate in either plan, has attained age
50 and completed ten years of service with the Corporation or its subsidiaries
and affiliates.

“Separation from Service” shall have the same meaning as set forth under
Section 409A of the Internal Revenue Code with respect to the Corporation and
its subsidiaries or affiliates.



--------------------------------------------------------------------------------

“Specified Employee” shall have the meaning as set forth under Section 409A of
the Internal Revenue Code and as determined by the Corporation in accordance
with its established policy.

 

III. Eligibility

All Executive Officers are eligible for the Program. Eligibility is effective as
of the later of (i) July 1, 2002, or (ii) the date on which the individual is
initially promoted to or hired for an Executive Officer position.

 

IV. Benefits

A. Benefits During Employment. The Corporation shall reimburse each Executive
Officer for up to $15,000 of Covered Services incurred in each calendar year
during which he or she is an Executive Officer.

B. Benefits Following Death or Retirement. In the event of the death or
Retirement of an Executive Officer, the benefits available under the Program to
the Executive Officer or, if applicable, his or her estate in the calendar year
of death or Retirement shall be determined under Paragraph A. In the calendar
year immediately following the death or Retirement of the Executive Officer, the
Corporation shall reimburse the Executive Officer or, if applicable, the estate
for up to $3,000 of tax return preparation services that otherwise qualify as
Covered Services. No other Program benefits shall be made available to the
Executive Officer or the estate following the death or Retirement of the
Executive Officer.

C. Benefits Following Termination or Resignation. In the event an Executive
Officer resigns or is terminated, the Corporation shall reimburse the Executive
Officer for Covered Services that were incurred during his or her tenure as an
Executive Officer, up to the applicable limits, if a request for reimbursement
is properly submitted no later than 30 days following the date his or her tenure
as an Executive Officer concludes. No other Program benefits shall be made
available to the Executive Officer following the end of his or her tenure as an
Executive Officer.

D. Benefits Following Transfer to a Non-Executive Officer Position. In the event
an Executive Officer is transferred to a non-officer position within the
controlled group and therefore no longer satisfies the definition of Executive
Officer as set forth in Section II, he or she shall continue participation in
the Program until December 31 of the calendar year following the year of such
transfer. In the event of the death, Retirement, termination, or resignation of
the individual before December 31 of the calendar year following the year of
such transfer, benefits shall be provided as set forth in Paragraphs B and C
above, as applicable.



--------------------------------------------------------------------------------

V. Covered Services

Services eligible for reimbursement under the Program (“Covered Services”) must
meet the following requirements:

A. Services must be provided for the purpose of providing tax planning, tax
return preparation, financial planning, or estate planning services for the
direct benefit of the Executive Officer or the spouse or a Dependent Child of
the Executive Officer; and

B. Services must be provided by a Certified Public Account, a tax return
preparation professional, a lawyer, or a registered investment advisor who is in
the business of providing such services to the public on a regular basis.

 

VI. Requests for Reimbursement

Requests for reimbursement must be submitted via intra-company mail to the Vice
President of Human Resources of Marathon Oil Corporation or such other
appropriate individual as he or she may designate from time to time. Each
reimbursement request must be accompanied by an original invoice and must be
submitted no later than December 1 of the calendar year following the calendar
year in which the services were performed. For purposes of determining the
maximum annual benefit, reimbursements will be attributed to the calendar year
in which the services are performed.

 

VII. Time of Payment

A. General Rule. Reimbursements shall be paid within 60 days of the date on
which a reimbursement request is submitted, but in no event later than
December 31 of the calendar year following the calendar year in which the
services were performed.

B. Delay of Payment to Specified Employees upon Separation from Service. If an
Executive Officer who is determined to be a Specified Employee has a Separation
from Service, then any reimbursements under this Program shall be paid in a lump
sum within the 90-day period following the first of the month following six
months after the Separation from Service (other than a Separation from Service
on account of the death of Executive Officer). In the event of a Separation from
Service of a Specified Employee on account of death, payment shall be made
pursuant to Paragraph A above.

 

VIII. Taxation of Program Benefits

All Program benefits will be subject to applicable payroll taxes and will be
reported on the Executive Officer’s Form W-2 for the year of reimbursement.
Executive Officers shall not be entitled to any “gross up” payments or tax
allowances as compensation for or reimbursement of taxes owed on Program
benefits.